THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP

1992 INCENTIVE OPTION PLAN

OPTION AGREEMENT

 

THIS OPTION AGREEMENT, dated as of this ________ day of ________________,
20______, is entered into by and between THE TAUBMAN REALTY GROUP LIMITED
PARTNERSHIP, a Delaware limited partnership(the “Partnership”), and
________________(the “Optionee”).

 

1.

Incorporation of Plan. This incentive Option is granted as of the date written
above pursuant to and subject to all of the terms and conditions of The Taubman
Realty Group Limited Partnership 1992 Incentive Option Plan (the “Plan”), the
provisions of which are by reference made a part hereof to the same extent as if
set forth in their entirety herein, and to such other terms and conditions as
are hereinafter stated, all determinations necessary or appropriate to the grant
hereof having been made. A copy of the Plan is on file in the office of the
Partnership. The Optionee hereby acknowledges that he or she has received a copy
of the Plan.

 

2.

Grant of Incentive Option. Pursuant to the Plan, the Partnership hereby grants
to the Optionee as of the date of this Option Agreement an Incentive Option to
purchase any one or more of an aggregate of _____________ (_________) Units of
Partnership Interest, subject to adjustment in accordance with Section 4.3 of
the Plan. The Incentive Option will vest in accordance with the schedule
attached hereto as Exhibit A.

 

3.

Exercise Price. The price to be paid for each Unit of Partnership Interest made
the subject of the Incentive Option upon the Optionee’s exercise of the
Incentive Option or any part thereof shall be the Exercise Price of
$_____________ per Unit of Partnership Interest.

 

4.

Exercise of Incentive Option. The Incentive Option, to the extent exercisable,
may be exercised as provided in the Plan and by delivering to the Partnership
(i) a written notice of exercise in substantially the form prescribed from time
to time by the Compensation Committee and (ii) full payment in cash of the
Exercise Price times the total number of Units of Partnership Interest purchased
under the Incentive Option. Such notice shall specify the number of Units of
Partnership Interest with respect to which the Incentive Option is being
exercised and shall be signed by the Person exercising the Incentive Option. If
the Incentive Option is exercised by a Person other than the Optionee, such
notice shall be accompanied by proof, satisfactory to the Partnership, of such
Person’s right to exercise the Incentive Option.

 

5.

Nontransferability of Incentive Option. The Optionee’s rights and Interests
under the Plan and this Option Agreement shall not be assignable or transferable
other than to a Family Trust or by will or the laws of descent and distribution,
and, during the Optionee’s lifetime, only the Optionee personally (or the
Optionee’s guardian or other legal representative) or the trustee of a Family
Trust with respect to the Optionee may exercise the Optionee’s rights under the
Plan and this Option Agreement. An Optionee’s Beneficiary may exercise the
Optionee’s rights to the extent they are exercisable under the Plan following
the death of the Optionee.

 

6.

Rights as an Employee. The grant of the Incentive Option pursuant to the Plan
and this Option Agreement shall not in any way be deemed to constitute a
contract of employment between the Manager or a Manager Entity or the
Partnership or the Company and the Optionee or any other Person; nor shall the
Plan or this Agreement be construed to give the Optionee or any other Person the
right to remain in the employment of the Manager or a Manager Entity or to
affect the right of the Manager or a Manager Entity to terminate the Optionee’s
or such other Person’s employment at any time with or without cause, it

 

 


--------------------------------------------------------------------------------



 

being acknowledged, unless expressly provided otherwise in writing, that the
Optionee’s or such other Person’s employment is “at will”.

 

7.

Notices. Any notice to the Partnership contemplated by the Agreement shall be
addressed to the Compensation Committee of the Partnership, in care of the
Manager, at 200 East Long Lake Road, Suite 200, Bloomfield Hills, Michigan
48303; and any notice to the Optionee shall be addressed to him or her at the
address on file with the Manager on the date hereof or at such other address as
he or she may hereafter designate in writing.

 

8.

Interpretation. The interpretation, construction, performance, and enforcement
of this Option Agreement and of the Plan shall lie within the sole discretion of
the Partnership, and the Partnership’s determinations shall be conclusive and
binding on all interested Persons. In the event of any inconsistency between any
provision of the Plan and any provision of this Option Agreement, the provision
of the Plan shall govern.

 

9.

Amendment. The Compensation Committee may from time to time amend this Option
Agreement to the extent the Committee deems necessary for the purpose of
attaining or preserving consistency with the terms and provisions of the Plan
and the Continuing Offer, or as permitted by the Plan, and in such manner as the
Compensation Committee deems equitable or as may be required pursuant to
applicable law.

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Option
Agreement, and in the case of the Partnership by its duly authorized officer, as
of the day and year first above written.

 

 

OPTIONEE:

THE TAUBMAN REALTY GROUP

 

LIMITED PARTERSHIP,

 

 

a Delaware limited partnership

 

 

 

___________________________________

By:________________________________

 

 

By: _______________________________

Its: Authorized Signatory

 

 

 

 

 

 

 